Citation Nr: 1629753	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral vision problems, to include as secondary to service-connected hypertension.

2.  Entitlement to an initial compensable disability rating for hypertension.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel









INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In December 2010, the RO denied entitlement to service connection for bilateral vision problems. In May 2012, the RO granted entitlement to service connection for hypertension, assigning a noncompensable evaluation, effective June 27, 2011.  


FINDINGS OF FACT

1.  The Veteran has not had a bilateral eye disability related to service at any point during the course of the appeal.

2.  Since contemporaneous to the June 27, 2011 effective date of the grant of service connection, the Veteran's hypertension has not been manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more; and, the record does not reflect a past history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2010 and July 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided examinations in December 2010 and August 2011.  As discussed in the service connection and disability ratings sections of this document, these examinations are adequate.  

The Board notes that, in his substantive appeal, the Veteran contended that his eye condition had worsened and that he had a black spot in his vision that he felt was related to his service-connected hypertension.  He requested a new examination.  However, in light of the Veteran's earlier reports of vision problems consisting of  floaters and flashes of light, and of the December 2010 examiner's explanation that he had good vision and was reporting normal phenomena, the Board finds that the Veteran's contention is insufficient to require the Secretary to provide another examination.  Cf. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.a.  Service connection - Laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.


II.b.  Service connection - bilateral eye disorder

The Veteran has contended that he has a bilateral eye disorder that is a result of an in-service incident when he had a bad reaction to antibiotics, and his blood pressure was elevated.  In addition, he has argued that his current hypertension has caused a bilateral eye disorder.  The Veteran has reported that he sees floaters in his vision and flashes of light at times, especially when he sneezes.

Service treatment records reflect that in January 1976, the Veteran was seen for a follow-up to a "hyperkinetic state" which was found to be likely due to anxiety.  He reported seeing floaters in his eyes, but was not diagnosed with an eye disorder as no pathology was found on eye examination.  No eye disorder was noted at discharge.

An August 2010 private medical record shows that the Veteran reported that he first noticed floaters in his vision in service in 1974, after a reaction to antibiotics.  The examiner noted "glaucoma suspect only" and that the Veteran had been on long term medications.

The Veteran was provided with a VA examination in December 2010.  The examiner noted the service treatment records dated in 1976 reflecting that the Veteran complained about seeing spots while in the service.  At the time of the examination, the Veteran indicated that he was had floaters in his vision, and that when he sneezed, he observed "lightning flashes."  The examiner found that bilateral visual problems were not caused by or a result of complaints/treatment for hyperkinetic state or seeing spots in middle of visual field both eyes during service.  The examiner provided the rationale that most patients visualize floaters, and that the "lightning flashes" the Veteran reported when sneezing were normal when sneezing.  The examiner opined that the Veteran had good vision, and that he was complaining about normal phenomena.  

The Board finds that the evidence of record does not support a grant of entitlement to service connection for a bilateral eye disability, either on a direct or secondary basis.  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In this case, the Veteran has alleged that he has symptoms of floaters and flashes related to service or to his service-connected hypertension.  However, he was provided with a VA examination in December 2010 and the examiner, who reviewed the evidence of record and examined the Veteran, found that the symptoms he reported were normal phenomena and were not attributable to a diagnosed disability.  As this examiner based his opinion on an accurate review of the Veteran's history, and provided a rationale for his opinion, the Board finds that this opinion is highly probative.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

The Board acknowledges the Veteran's contentions that he has a bilateral eye disorder related to service or to his service-connected hypertension.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Board finds that the question regarding a diagnosis of a bilateral eye disability, and any potential relationship between an eye disability and service or service-connected hypertension to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the Veteran's contentions regarding a diagnosis or etiology of a bilateral eye disability are outweighed by the competent and probative VA examiner's findings.  

As there is no competent evidence of a current bilateral eye disability related to service, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral eye disability.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III.a.  Increased rating - laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hypertension is rated 0 percent under the criteria for rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


III.b.  Background - hypertension 

The Veteran contends that, because he is on medication to treat his hypertension, he should be granted a compensable rating.  In a March 2013 statement, the Veteran contended that VA should consider blood pressure readings from prior to when he was placed on medication and from Provost Medical Hospital on September 5, 2002, when he stopped taking hypertension medication.  

The Veteran was provided with a VA examination in August 2011.  The examiner reported that the Veteran was taking medication to treat hypertension, metoprolol and benicar.  Blood pressure readings were 136/76, 132/73, and 138/79.  

Private medical records from the Family Doctor's Clinic in Thibodaux, Louisiana reflect treatment from April 2000 to October 2011.  These records reflect that the Veteran has been on medication to control his blood pressure throughout the entire period.  The records include dozens of blood pressure readings; however, the only instance that his diastolic pressure was higher than 100 was in May 2000, when it was 200/110 and 184/110.  A note in May 2002 indicated that he needed blood pressure medication and apparently atenolol was prescribed.  Other recorded values in 2000 were 146/90, 140/92, 180/82, 190/92, During the appeals period, the Veteran's blood pressure readings were 123/74, 134/85, and 153/80, 129/75, 162/89, and 123/74.  The September 5, 2002 Provost Memorial Hospital emergency room record documents a blood pressure of 200/100.  

Private medical records from the Cardiovascular Institute dated in June 2011 reflect a blood pressure reading of 144/90.  

III.c.  Analysis

Having considered all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for hypertension.  In order to meet the criteria for a 10 percent disability rating for hypertension, readings would need to be predominantly 100 or higher for diastolic or predominantly 160 or higher for systolic since June 27, 2011.  In addition, the Veteran could receive a 10 percent rating if it were shown that he had a history of diastolic pressure predominantly at 100 or more and he required medication to control his blood pressure.  This would mean that he had diastolic pressure predominantly at 100 or more and necessitated medication for control of his blood pressure.

In this case, the Board finds that the Veteran's hypertension does not meet the criteria for a higher rating.  Records reflect that his diastolic pressure has not been greater than 100 over the appeals period, and his systolic pressure has only been over 162 once since he filed his claim on June 27, 2011.  

In addition, while the medical evidence of record reflects that the Veteran requires medication to control his blood pressure, this evidence does not reflect that he has had a history of diastolic blood pressure readings predominantly at 100 or more.  Records from several private providers, including the Family Doctor's Clinic, which reflect over a decade of treatment and blood pressure readings, show that the only time the Veteran had a diastolic reading higher than 100 was in May 2000 and one reading in 2002.  Numerous blood pressure readings before and after reflect diastolic readings at less than 100.  The evidence of record shows that he has not had a diastolic pressure predominately at 100 or greater.

Thus, the preponderance of evidence shows that the criteria for a compensable rating for hypertension have not been approximated for any period of time on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. Therefore, this claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



IV.  Extraschedular and TDIU Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms.  The Veteran's hypertension, which has been characterized by blood pressure readings and a need for medication, is contemplated by the rating schedule.  Higher ratings are available via the rating schedule for manifestations more severe than experienced by the Veteran.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for hypertension.  There are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Likewise, the record does not show that the Veteran's hypertension has rendered the Veteran unemployable.  The record shows that the Veteran has reported at his August 2010 VA examination that he was employed full time as a postal officer and there have been no recent allegations that he is unemployed.  The VA examiner opined that the Veteran's hypertension had no effects on his employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral vision problems, to include as secondary to service-connected hypertension, is denied.

An initial compensable disability rating for hypertension is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


